Citation Nr: 0304536	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  94-15 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a fungal infection of 
the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
January 1964 and from October 1964 to October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The case was previously before the Board in 
September 1997 and in September 2001, when it was remanded 
for further development.  The requested development having 
been completed, the case is again before the Board for 
appellate adjudication.

A hearing was held before RO personnel in July 1996.  Another 
hearing was held before the undersigned Member of the Board 
sitting in Waco, Texas, in May 1997.  Transcripts of both 
hearings have been associated with the claims file.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  A fungal infection of the veteran's feet was first 
clinically identified many years after his release from 
military service and is not shown to be related to such 
service.


CONCLUSION OF LAW

A fungal infection of the feet was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was notified of the information necessary 
to substantiate his claim and whether he or VA bears the 
burden of producing or obtaining that evidence or information 
by means of the discussions in the September 1993 rating 
decision; February 1994 statement of the case; September 
1996, May 2001, and August 2002 supplemental statements of 
the case; September 1997 and September 2001 Board remands; 
and October 2001 letter from the RO.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the RO obtained the veteran's 
service medical records, VA medical records, and provided the 
veteran with a VA examination to clarify the nature and 
etiology of the veteran's fungal infection of the feet.  
Further, the veteran has been afforded both a personal 
hearing before the RO and a Travel Board hearing.  As such, 
the VA's duties under the VCAA have been satisfied.

Legal Criteria.  VA law and regulations provide that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that post-service evidence may suffice to 
demonstrate that a veteran had a chronic disease in service, 
i.e., that such evidence need not be contemporaneous with the 
time period to which it refers.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

A lay person is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Factual Background.  The veteran's service medical records 
are negative for any complaints or diagnoses with respect to 
a fungal infection of the feet.  Indeed, the veteran's 
October 1966 separation examination reflects a description of 
the veteran's skin as "normal."

At his July 1996 hearing before the RO, the veteran testified 
that he began having problems with a fungal infection of his 
feet approximately six months after serving in Vietnam.  He 
stated that his feet became irritated, burned and cracked, 
and that he self-medicated with talcum powder and skin 
lotions.  The veteran's wife also testified that after he 
returned from service, the bottoms of the veteran's feet were 
discolored with scales.  The veteran stated that the fungus 
had progressed to cover his lower legs.  These contentions 
were reiterated at the time of the veteran's subsequent May 
1997 Travel Board hearing.

Records from a private physician reflect that the earliest 
treatment for the veteran's fungal foot disorder was in March 
1988.  The relevant medical record showed that a culture from 
the feet was taken, with a resulting diagnosis of 
Trichophyton.  

Outpatient records obtained from the Long Beach VAMC reflect 
that the veteran was seen in January 1993 with complaints of 
a scaly rash on the feet.  The examining physician diagnosed 
him with tinea pedis with onychomycosis, and dermatofibroma 
of the left ankle.  Lotrimin and salicylic acid were 
prescribed.

Following a September 2001 remand by the Board, the veteran 
was afforded a VA examination to address the nature and 
etiology of his fungal infection.  At the time of this 
examination in October 2001, the veteran reported that while 
on active duty, he had constantly wet feet as a result of 
their emergence in dirty water.  Although his feet itched and 
burned, the veteran did not seek medical attention because 
"[he] did not think it was that bad compared to other 
soldiers' problems."  At the time of the examination, the 
veteran only treated the disorder with talcum powder, and had 
not bought any over-the-counter antifungal medication.  Upon 
objective examination, it was noted that the veteran had (1) 
diffuse, confluent, scaling and desquamation of the plantar 
soles bilaterally, extending to the medial and lateral 
margins in a "moccasin" distribution of both feet, and (2) 
thickened, dystrophic, yellowish toenails bilaterally.  
Exfoliation was found on the soles of the feet.

At that time, the examiner stated:

It is possible that the fungal infection 
of the feet did begin while [the 
veteran] served in Vietnam; however, he 
did not seek medical attention for this 
problem at that time and it became much 
worse after his discharge from the 
military for which he sought minimal 
medical attention.  Therefore, my 
opinion is that even though it may have 
incurred while serving in the military, 
it is not aggravated or caused by 
service in the military.

The examiner stated that the fungal infection suffered by the 
veteran was most likely a hereditary condition, although the 
veteran denied any known family member having a similar 
problem.  In summary, the VA physician opined that there was 
no relationship between the veteran's in-service complaints 
and the current fungal infection of the feet.

Analysis.  The veteran contends that he currently suffers 
from a fungal infection of the feet incurred during service.  
However, the first evidence of medical treatment for this 
condition did not occur until approximately twenty years 
after service.  Although the veteran has indicated that he 
received private treatment prior to this date, he has not 
submitted evidence of this treatment, despite the RO's 
repeated requests for this specific information for purposes 
of  obtaining it on behalf of the veteran.  The Board notes 
that the Court has held that the VA's duty to assist the 
veteran in the proper development of his case is "not always 
a one-way street" and the veteran must be prepared to 
cooperate with the VA's efforts to obtain all relevant 
evidence.  Olson v. Principi, 3 Vet. App. 480, 483 (1992); 
see also Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  
Thus, the Board will proceed to decide the issue on appeal 
without the potential benefit of any outstanding records.

In October 2001, a VA examiner opined that there was no 
relationship between the veteran's service and his current 
fungal infection of the feet.  The Board recognizes that the 
examiner did state that "it is possible that the fungal 
infection of the feet did begin while [the veteran] served in 
Vietnam."  However, examination of 38 C.F.R. § 3.102 shows 
that VA recognizes a difference between the words 
"probability" and "possibility":

By reasonable doubt is meant one which 
exists because of an approximate balance 
of positive and negative evidence which 
does not satisfactorily prove or disprove 
the claim.  It is a substantial doubt and 
one within the range of probability as 
distinguished from pure speculation or 
remote possibility.

While the doctor's statement indicates that it is possible 
that the veteran's fungal infection of the feet was incurred 
during service, it does not indicate that it was probable.  
Thus, the statement does not raise a reasonable doubt in 
favor of the veteran's claim.  In summary, the preponderance 
of the evidence does not indicate that the veteran's fungal 
infection of the feet was incurred or aggravated during his 
period of military service.

In reaching this conclusion, the Board acknowledges that all 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  Because the 
preponderance of the evidence is against the veteran's claim 
in this case, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for a fungal infection of 
the feet is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

